 In the Matter of SILVERSTEIN & PINSOF, INC.andUNITED AUTOMOBILE,AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OF AMERICAC. I. O.-Case No. R-3673.-Decided April 17, 1941Jurisdiction:copper smelting industry.Investigation and Certification of Representatives:existence of question : refusalto accord petitioner recognition; contract about to expire, no bar to; electionnecessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees, including electric mule drivers and a chemist, but excluding non-working foremen, supervisory employees, office and clerical employees, watch-men, and outsidetruck drivers.Levinson, Becker, Peebles d Swiren, by Mr. Herbert Portes,of Chi-cago, Ill., for the Company.Meyers & Meyers, by Mr. Ben Meyers,of Chicago, Ill., for theU. A. W.Mr. Joseph M. Jacobs,of Chicago, Ill., for Local 714.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 6, 1942, United Automobile, Aircraft & AgriculturalImplement Workers of America, C. I. 0., herein called the U. A. W.,filed with the Regional Director for the Thirteenth Region (Chicago,Illinois) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Silverstein &Pinsof, Inc., Chicago, Illinois, herein called the Company, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On March 18, 1942, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9(c) of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.40 N. L R B., No. 115.638 ------SI-LVEIRSWIN & PINSOF, INC.639On March 20, 1942, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the U. A. W.and upon Machinery, Scrap Iron & Metal Chauffeurs and Helpers'Union, Local 714, herein called Local 714, a labor organization claim-ing to represent employees directly affected by the investigation.Pur-suant to notice, a hearing was held on March 26, 1942, at Chicago,Illinois, before Russell Packard, the Trial Examiner duly designatedby the Chief Trial Examiner.The Company, the U. A. W., and Local714 were_ represented and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner granted motionsof the U. A. W. to amend its petition as to formal matters and madeseveral rulings on other motions and on objections to the admission ofevidence.The Board has reviewed all the rulings of the Trial Exam-iner and finds that no prejudical errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSilverstein & Pinsof, Inc., is an Illinois corporation with its prin-cipal place of business at Chicago,-Illinois, where it is engaged in thebusiness of purchasing, smelting, and selling copper and lead alloys.During the 6-month period preceding March 26, 1942, the Companypurchased about $750,000 worth of materials, approximately 50 percentof which was shipped to it from points outside the State of Illinois.During the same period, the Company sold products valued at about$850,000, approximately 30 percent of which it shipped outside theState of Illinois.The Company admits,that it is engaged in commercewithin themeaning ofthe Act.II.THE ORGANIZATIONS INVOLVEDUnited Automobile, Aircraft & Agricultural Implement Workers ofAmerica, is a labor organization, affiliated with the Congress of Indus-trial 'Organizations, admitting to membership employees of theCompany. ,Machinery, Scrap Iron & Metal Chauffeurs and Helpers' Union,Local 714, is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 19, 1942, the U. A. W., claiming to represent a majorityof the Company's employees, requested the Company to grant it a 640DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining conference.The Company denied this request, statingthat it was operating under a contractwithLocal 714.-On March 1,1941, Local 714and the Company entered into an exclu-sive bargaining contract to run untilApril30, 1942.The contractcontains no renewal clause and has not been renewed.The representa-tive of Local 714 stated at the bearing that it does not consider that itscontract is a bar to a present determination of representatives. It isclear that the contract does not preclude the Boardfrom investigatingor certifying a bargaining' representative for the purpose of negoti-ating anew agreement for the period following April 30, 1942, ifsuch is desired.'Statements of the Regional Director and the Trial Examiner,intro-ducedinto evidence at the hearing,showthat the U. A. W. and Local714 each represents a substantial number of employees in the unithereinafter found to be appropriate.2We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andLends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe U. A. W. alleges that all production and maintenance employeesof the Company, including electric mule drivers, but excluding non,working foremen, supervisory employees, office and clerical employees,watchmen, chemists, and outside truck drivers, constitute a unit appro-priate for the purposes of collective bargaining.' The only controversywith respect to the unit concerns a chemist.The U. A. W. urges thatthe chemist be excluded from the unit and Local 714 and the Companythat he be included.,The only chemist employed by the Company is engaged in makingroutine analyses of various metal alloys.He is paid on an hourly basissSeeMatterof Heldman-Schnld-Tassel,IncandCincinnati, Joint Boardof the Amalgam-ated Clothznq IPorl,ers of America(C. I O , 11 N L R B 12892The Regional Director reported that the U A w presented 25 membership applicationcards bearing the signatures of persons whose names appear on the Company's pay roll ofFebruary 24, 1942The Trial Examiner reported that Local 714 presented 39 member-ship application cards hearing the signaturesof personshose names appear on the Com-pany's pay roll of February 20, 1942There are approximately 45 employees in the unithereinafter found to be appropriate SILVEIRSTE'IN& PINSOF, INC.641and his work is closely related to that of the production employees.The chemist does not hold any degrees in chemistry and is not con-sidered by the Company as a professional employee.Under the cir-cumstances, we shall include the chemist in the unit.3We find that all production and maintenance employees of the Com-pany, including electric mule drivers and the chemist, but excludingnon-working foremen, supervisory employees, office and clerical em-ployees, watchmen, and outside truck drivers, constitute a unit appro-priate for the purposes of collective bargaining and that such unit willinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise will effec-tuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.Local 714 urges that the pay roll immediately preceding the date ofthe election be used to determine eligibility to vote.The U. A. W.urges that the pay roll immediately preceding the date of the Direc-tion of Election be used for that purpose.The Company took noposition.In accordance with our usual custom, we shall direct that theemployees of the Company eligible to vote in the election shall bethose within the appropriate unit who were employed during the pay -roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :..CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Silverstein & Pinsof, Inc., Chicago, Illinois,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theAct.2.All production and maintenance employees of the Company, in-cluding electric mule drivers and the chemist, but excluding non-working foremen, supervisory employees, office and clerical employees,watchmen, and outside truck drivers, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.8 It is not clear whether or not the chemist is covered by the contract between Local 714and the Company inasmuch as he was hired after that contract was entered into and theposition of chemist is not specifically mentioned therein455771-42-vol 40-41 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Silverstein & Pinsof, Inc., Chicago, Illinois, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees of the Companywho were employed during the pay-roll period immediately precedingthe date of this Direction, including electric mule drivers, the chemist,and employees who did not work during such pay-roll period because'they were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding non-working foremen, supervisory employees, office and clerical employees,watchmen, outside truck drivers, and employees who have since quitor been discharged for cause, to determine whether they desire to berepresented by United Automobile, Aircraft & Agricultural -Imple-ment Workers of America, affiliated with the Congress of IndustrialOrganizations, or by Machinery, Scrap Iron & Metal Chauffeurs andHelpers' Union, Local 714, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by neither. IntheMatter of SILVERSTEIN&PINSOF,INC.andUNITEDAUTOMOBILE,AIRCRAFT&AGRICULTURAL IMPLEMENTWORKERS OF AMERICA,C. I. O.Case No. B-3673AMENDMENT TO DIRECTION OF ELECTIONMay 6,19.4.2On April 17, 1942, the National Labor Relations Board, hereincalled the Board, issued a' Decision and Direction of Election in theabove-entitled proceeding.'On May 2, 1942, Machinery, Scrap Iron& Metal Chauffeurs and Helpers' Union, Local 714, notified the Boardthat it does not desire its name to appear upon the ballot.The Board hereby amends its Direction of Election by strikingtherefrom the words "to determine whether they desire to be repre-sented by United Automobile, Aircraft & Agricultural ImplementWorkers of America, affiliated with the Congress of Industrial Or-ganizations, or by Machinery, Scrap Iron & Metal Chauffeurs andHelpers' Union, Local 714, affiliated with the American Federationof Labor, for the purposes of collective bargaining, or by neither,"and substituting therefor the words "to determine whether or notthey desire to be represented by United Automobile, Aircraft &Agricultural ImplementWorkers of America, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining."140 N. L.R. B. 688.40 N. L. R. B., No. 115a.643i